FILED
                            NOT FOR PUBLICATION                               JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


B. BENEDICT WATERS,                              No. 11-57172

               Plaintiff - Appellant,            D.C. No. 2:07-cv-07568-CAS

  v.
                                                 MEMORANDUM*
HOLLYWOOD TOW SERVICE, INC.; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       B. Benedict Waters appeals pro se from the district court’s judgment

dismissing his action alleging violations of his First, Fourth, and Fourteenth

Amendment rights and violations of the Fair Credit Reporting Act (“FCRA”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Fed. R. Civ. P. 12(b)(6) and a judgment on the

pleadings under Fed. R. Civ. P. 12(c). Berg v. Popham, 412 F.3d 1122, 1125 (9th

Cir. 2005). We affirm.

      The district court properly dismissed Waters’s First Amendment retaliation

claim because Waters failed to allege facts showing that defendants acted with the

intent to chill Waters’s protected conduct. See Skoog v. County of Clackamas, 469
F.3d 1221, 1231-32 (9th Cir. 2006) (in a First Amendment retaliation claim,

plaintiff must demonstrate that defendant’s “desire to cause the chilling effect was

a but-for cause of the defendant’s action”).

      The district court properly dismissed Waters’s Fourth Amendment claims

because Waters failed to allege facts showing either that his payment to the City of

Los Angeles for a hearing that he was later denied, or that Hollywood Tow’s

retention of his vehicle and keys, constituted seizures for purposes of the Fourth

Amendment, and because Waters failed to allege facts showing that the

impoundment of his vehicle was unreasonable. See United States v. Karo, 468
U.S. 705, 712 (1984) (“A seizure of property occurs when there is some

meaningful interference with an individual’s possessory interests in that

property.”(citation omitted)); South Dakota v. Opperman, 428 U.S. 364, 369


                                          2                                     11-57172
(1976) ( “The authority of police to seize and remove from the streets vehicles

impeding traffic or threatening public safety and convenience is beyond

challenge.”).

      The district court properly dismissed Waters’s Fourteenth Amendment

claims alleging deprivations of his property because Waters had a post-deprivation

remedy under California law. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (per curiam) (“California [l]aw provides an adequate post-deprivation

remedy for any property deprivations.”). The district court also properly dismissed

Waters’s Fourteenth Amendment claims against the Office of the City Attorney

because Waters failed to allege facts showing that the purported failure to produce

the requested photograph deprived him of a constitutionally protected interest. See

Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1019 (9th Cir. 2011) (due process

claim requires a constitutionally protected liberty or property interest).

      The district court properly dismissed under Federal Rule of Civil Procedure

12(c) Waters’s FCRA claims because Waters failed to make a prima facie showing

of inaccurate credit reporting. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d
876, 890-91 (9th Cir. 2010) (explaining that an FCRA claim requires a showing of

patently inaccurate or materially misleading credit reporting).




                                           3                                  11-57172
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions are denied.

      AFFIRMED.




                                           4                                      11-57172